OFFICE          OF THE ATTORNEY GENERAL            OF TEXAS
                                       AUSTIN
GROVER     SELLERS
ATTORNEY    GENERAL




  Dr. I. A. crlst
  Chief YLtorilurirn
  Lltestaok           Sanitary Oornfsrion


  Dear Dr.          Grist:




                     Your reaont      let
  the departmntsl appropri
  (data 0r the and U&sla
  to the Livestock             tinitary
  vor      the purahase          0r

  The Livestook  S                                           ngly emoted    bufZ&-
  lnga, purahemd                                            ufpmsnt and supplier
  and maahlnsry  a                                          t the purpom of the
                                                                 80 you stats,   her
                                                       y craaountr and under the
                                                    nt Station; but, the expend-




  Subjeot      to      Coi;stitutional     Llmitatlonr,     the State Legialatnre
  oantralr          the propmty        of the State.      Tbe writer, after a aareful.
Dr. IL A. twist,   paga t


review   0r our oonrtitutlm   an4 8tatuk8, r8:bd to rind any
proriaiona   appliaabla  to the toot8 undar oonalboratloa.

          The Leglalature OontrOl8 tha dlapoaltion of the
property of tha Stat8 me it rfll   theratora tab an lot or
the Leei818burO t0 tr8nNier tha luntlO&ad property to A. a M.
CO11.g..     (YoDonald 9. Kantuo~   uniraralt~,   em xy.   805,   9 9. 8.
(al) lore)..

                                             Your8 vary trulf
                                                  CrnKRAL01 TIE 3
                                       ATTPT                  Y


                                                    David Wuntoh
                                                       Asaiatant